DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in the response to the Applicant’s amendment filed April 27, 2021.

Specification
The objection to the title of the invention has been withdrawn due to the amendment filed.

Drawings
The objection to the drawings has been withdrawn due to the amendment filed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuan et al. (US 2006/0113663 A1).
In regard to claim 1, Yuan et al. teach a semiconductor device, comprising:  a first chip package 34 comprising a semiconductor die laterally encapsulated by an insulating encapsulant  48, the semiconductor die having an active surface and a back surface opposite to the active surface; a heat dissipation structure 38 connected to the first chip package 34; and an adapter 44 disposed over the first chip package 34 and electrically connected to the semiconductor die (Figure 4, pages 2-3, paragraphs [0022]-[0030]).
In regard to claim 3, Yuan et al. teach a second chip package 36 mounted on the adapter 44 and electrically connected to the adapter 34 (Figure 4, pages 2-3, paragraphs [0022]-[0030]).

Allowable Subject Matter
Claims 2 and 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 8 is objected to as being dependent upon objected claim 7.
s 9-16 and 21-14 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose, make obvious, or otherwise suggest the structure of the applicant's together with the other limitations of the independent claims, such as the configuration of elements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to semiconductor devices:

Andry et al. (US 2006/0103011 A1)	Chen et al. (US 2016/0133602 A1)
Chiu (US 2018/0366444 A1)		Hung et al. (US 9,076,754 B2)
Hung et al. (US 9,082,743 B2)		Wu et al. (US 10,515,867 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845.  The examiner can normally be reached on Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




IMS
June 10, 2021
/IDA M SOWARD/Primary Examiner, Art Unit 2822